DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 5 item no. 212 is not in specification, correct item number required. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihisa Noguchi (Noguchi) US 2015/0015793.
As per claim 1 Noguchi disclose;
A bezel (Fig. 1 item 3), applied in a display panel (1), comprising: a first sub-bezel (Fig. 7A and 7B item 35) 

    PNG
    media_image1.png
    396
    495
    media_image1.png
    Greyscale

comprising a first connection sheet (S1 -See reproduced fig. 7B above ) and a third connection sheet (S3) connected to each other to define a first angle (at A1), the first connection sheet and the third connection sheet comprising a first engaging region (ER1) and a third engaging region (ER3) respectively; and a second sub-bezel (34) comprising a second connection sheet (S2) and a fourth connection sheet (S4) connected to each other to define a second angle (at A2), the second connection sheet (S2) and the fourth connection sheet (S4) comprising a second engaging region (ER2) and a fourth engaging region (ER4) 

As per claim 2 Noguchi disclose;
the first angle (at A1) is equal to the second angle (at A2).
As per claim 3 Noguchi disclose;
	
    PNG
    media_image2.png
    334
    384
    media_image2.png
    Greyscale


the first sub-bezel further comprises a fifth connection sheet (Fig. 2 cross section of sub-bezel 35 and 34, reproduced  see above item S5), and the second sub-bezel further comprises a sixth connection sheet (S6) in engagement with the fifth connection sheet (S5); and the first connection sheet (S1), the third connection sheet (S3) and the fifth connection sheet (S5) of the first sub-bezel are connected to define a fl-shaped (Shp1-Examiner’s note “general shape claimed without further details of the shape”) defined by three sides shown by 

As per claim 4 Noguchi disclose;
the first engaging region (ER1) is provided with a first slot (35b), and the second engaging region (ER2) is provided with a first engaging member (34b) clamped into the first slot (35b).

As per claim 16 Noguchi disclose;
the first connection sheet (S1) and the second connection sheet (S2) are arranged at a same plane.

Claim 20, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi. 
As per claim 19 Noguchi disclose;
A display device (Fig. 1), comprising a display panel (item 1) and a bezel (3) surrounding the display panel, wherein the bezel comprises: 
a first sub-bezel (Fig. 7A and 7B item 35) 

    PNG
    media_image1.png
    396
    495
    media_image1.png
    Greyscale

comprising a first connection sheet (S1 -See reproduced fig. 7B above ) and a third connection sheet (S3) connected to each other to define a first angle (at A1), the first connection sheet and the third connection sheet comprising a first engaging region (ER1) and a third engaging region (ER3) respectively; and a second sub-bezel (34) comprising a second connection sheet (S2) and a fourth connection sheet (S4) connected to each other to define a second angle (at A2), the second connection sheet (S2) and the fourth connection sheet (S4) comprising a second engaging region (ER2) and a fourth engaging region (ER4) respectively, wherein the first engaging region (ER1) is in engagement with the second engaging region (ER2), and the third engaging region (ER3) is in engagement with the fourth engaging region (ER4), to enable the first sub-bezel (35) to be connected to the second sub-bezel (34).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi.
As per claims 17 and 18 Noguchi disclose;
an angle between the first connection sheet (S1) and the third connection sheet (S3), and an angle between the third connection sheet (S3) and the fifth connection sheet (S5) are 90 degree (Close to 90), and an angle between the second connection sheet (S2) and the fourth connection sheet (S4), and an angle between the fourth connection sheet (S6) and the sixth connection sheet (S6) are 90 degree (Close to 90). --(See reproduced fig in claim 1)
an angle between the third connection sheet (S3) and the fourth connection sheet (S4) is 90 degree (Close to 90), and the fifth connection sheet (S5) and the sixth connection sheet (S6) are located at a same plane.
.

Allowable Subject Matter
Claims 5-15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims are allowable as closest prior art, Noguchi does not teach above structural components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835